Exhibit 10.a
 
 
REVISION EMPLOYMENT AGREEMENT (“AGREEMENT”)
 
 
This Agreement is made effective as of the 12th day of July, 2011 (the
“Effective Date”), by and between China Green Material Technologies, Inc. a
Nevada corporation, (the “Company”), and Low Yan Seong, an individual (the
“Executive”).
 
WHEREAS, the Company has made a revision offer of employment to the Executive,
and the Executive has accepted such revision offer of employment on the terms
and conditions set forth herein; and
 
WHEREAS, Executive shall commence his revised employment with the Company on
July 12, 2011; and
 
WHEREAS, the parties desire to fix their respective rights and responsibilities
as set forth in this Agreement.
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants, terms
and conditions hereinafter set forth, and for other good and valuable
consideration receipt of which is specifically acknowledged, the parties hereto
hereby agree as follows:
 
Section 1.  REVISED EMPLOYMENT
 
The Company hereby continues to employ the Executive, and the Executive hereby
accepts the revised employment terms, as Chief Financial Officer of the Company.
 
Section 2.  THE EXECUTIVE’S DUTIES
 
a.           The Executive hereby agrees to perform his duties faithfully and
honestly on behalf of the Company and its subsidiaries, and use his reasonable
good faith efforts and ability on behalf of the Company to perform the duties of
the Executive’s position and perform such duties and services as shall be
specified and designated from time to time by the Chief Executive Officer.  In
performance of his duties, Executive shall report to the Chief Executive
Officer.
 
b.           The Executive’s duties shall include, without limitation, those
customarily associated with the position of Chief Financial Officer of a
manufacturing company.
 
 
 
 

--------------------------------------------------------------------------------

 
c.           The Executive agrees that he shall, during the term of this
Agreement, faithfully serve the Company and devote his business time, attention
and ability to his duties and responsibilities hereunder; provided, however,
that nothing contained herein shall be construed to prohibit or restrict the
Executive from serving in various capacities in community, civic, religious or
charitable organizations or trade associations or leagues; or attending to
personal business or investment matters; provided that no such service or
activity permitted in this Section 2(c) shall individually, either materially
interfere with the performance by the Executive of his duties hereunder or give
rise to any conflict of interest or the appearance of a conflict of interest
with either the Company or any of its subsidiaries.
 
d.           The Executive agrees to observe and comply with all applicable
domestic (federal, state, and local) and international laws.  The Executive also
agrees to comply with all lawful rules, regulations, policies and practices
adopted by the Company and made generally applicable to all of the Company’s
executives (or applicable to similarly situated executives), either orally or in
writing, both as they now exist and as they may be duly adopted or modified from
time to time, provided that in the event of a conflict between this Agreement or
its attachments and such rules, regulations, policies, or practices, this
Agreement shall govern and supersede the same.
 
Section 3. COMPENSATION AND BENEFITS
 
In consideration for all services rendered by the Executive to the Company and
the Company hereby agrees to pay compensation to the Executive as follows:
 
a.           During the term of this Agreement, commencing on the Effective
Date, the Company shall pay to the Executive, a base salary (“Base Salary”) of
three hundred and twenty thousand Chinese Yuan (RMB 320,000.00) per annum, which
is payable quarterly in advance basis. The Company shall responsible to settle
all taxes, deductions and withholding from the amount payable to Executive as
may be required by applicable international, federal, state or local laws.
 
b.           In addition to the foregoing, on July 12th, 2011, Executive will be
granted an award of 576,000 shares of the Company common stocks (the “Shares”)
on Initial Term as described in Section 5 (a) below. The Company hereby grants
to Executive and agrees to issue the Shares of 576,000 within three (3) months
from date of this Agreement, and Executive hereby accepts the number of Shares
set forth in this Agreement. The Shares issued has the rights of a stockholder,
including voting rights and are entitled to all regular cash dividends or other
distributions paid with respect to all Shares while they are so held. The fair
market value of the Company’s common stock shall be equal to the transacted
market closing price on the date of grant.  The shares shall vest in equal
installments on a monthly basis over a period of twenty four months beginning on
the grant date. The vested Shares will become non-forfeitable except that 100%
of Initial Term Non-vested Shares will vest in full upon a Change of Control or
termination as described in Section 6 (b).
 
2
 
 

--------------------------------------------------------------------------------

 
c.           Executive is also eligible to participate in the Company’s
executive bonus program pursuant to which bonuses are granted at the sole
discretion of the Company’s Board of Directors, or, if applicable, a
compensation committee established by the Board of Directors.
 
Section 4.   EXPENSES
 
a.           The Company shall reimburse the Executive for reasonable and
necessary expenses incurred (i) in the ordinary course of conducting Company’s
business and (ii) in accordance with policies established, from time to time, by
the Company.
 
b.           The Executive shall submit expense reports accompanied by receipts
or other appropriate substantiation for all items of business expenses for which
reimbursement is sought.  Expenses for which Executive is entitled to
reimbursement as provided herein shall be reimbursed within two (2) weeks of the
Executive’s submission but in no event shall the Executive be reimbursed later
than the end of the year following the year in which any such expense is
incurred.  The amount of Executive’s expenses eligible for reimbursement during
any taxable year will not affect the expenses eligible for reimbursement in any
other taxable year.
 
Section 5.  DURATION AND TERMINATION
 
a.           Unless terminated earlier as set forth below in Section 5(a), the
Executive’s initial term of employment under this Agreement shall commence on
the Effective Date and shall continue for two years (the “Initial
Term”).  During the Initial Term of Employment, Executive’s employment may only
be terminated for the following reasons:
 
(1)           Upon the death of the Executive, effective the date of Executive’s
death;
 
(2)           Ten (10) days after the date on which the Company shall have given
the Executive written notice of the termination of his employment by reason of
his physical or mental incapacity or disability on a permanent basis.  For
purposes of the Agreement, the Executive shall be deemed to be physically or
mentally incapacitated or disabled on a permanent basis if he is unable to
materially and/or substantially perform his duties, with reasonable
accommodations, hereunder for a period exceeding three (3) consecutive months or
for a period of four (4) months in any twelve (12) consecutive month period;
 
3
 
 

--------------------------------------------------------------------------------

 
(3)           Immediately upon the date the Company gives the Executive written
notice of the termination of his employment for “Cause”.  For purposes of the
Agreement, “Cause” shall mean (i) the conviction of the Executive of a crime
involving a sentence of incarceration or of a felony with or without a sentence
of incarceration; (ii) the commission of an act by the Executive constituting
fraud, embezzlement or other material financial dishonesty against the Company,
or of an act of moral turpitude which in the opinion of counsel to the Company
would constitute a crime under the laws of the United States or China (or any of
their state or local laws) and which, in case of any of the foregoing, in the
good faith judgment of the Company, is likely to cause harm to the business of
the Company, taken as a whole; (iii) the repeated refusal or failure by the
Executive to use his reasonable and diligent efforts to follow the lawful and
reasonable directives (in light of the terms of the Agreement) of the Chief
Executive Officer or Board of Directors with respect to a matter or matters
within the control of the Executive; (iv) Executive’s willful or gross neglect
in carrying out his material duties and responsibilities under the Agreement;
(v) material breach by the Executive of any provision of this Agreement;
 
(4)           Thirty (30) days after the date on which the Executive shall have
given the Company written notice of the termination of his employment without
Cause;
 
(5)           Thirty (30) days after the date on which the Company provides
written notice to the Executive that he is being terminated without Cause
(subject to the payments due in Section 6).
 
b.           After the Initial Term of Employment, Executive’s employment under
this Agreement shall continue pursuant to this Agreement but shall be “at will,”
meaning that either the Company or Executive may terminate Executive’s
employment with or without cause or advance notice.  This at-will relationship
may only be changed by an agreement in writing signed by the CEO of the Company.
 
 
4
 
 

--------------------------------------------------------------------------------

 
 
 
Section 6.   PAYMENTS AND OTHER RIGHTS UPON TERMINATION
 
a.           During the Initial Term, if the Executive terminates his employment
for any reason or if the Company terminates Executive’s employment due to death,
permanent disability, or with Cause, as defined above in Section 5, Executive
shall be entitled only to the Base Salary and Shares through the date of the
Executive’s termination of his employment and any other benefits legally
required to be paid to the Executive.
 
b.           During the Initial Term, if the Company terminates Executive, the
Executive shall be entitled to all the remaining unvested Shares of the Company
common stocks granted to the Executive as set forth in Section 3(b) above,
deliver immediately from the date the Executive is terminated. If the Executive
is terminated after the second-year anniversary of this Agreement and thereof,
Executive shall be entitled to six months of Base Salary and 288,000 of the
Company common stocks, payable and deliver within thirty (30) days from the date
the Executive is terminated.
 
c.           Under no circumstances will Executive be entitled to any severance
pay, except as set forth in Section 6(b) above.
 
 
 
5
 
 

--------------------------------------------------------------------------------

 
Section 7.  GOVERNING LAW, DISPUTE RESOLUTION
 
THE PROVISIONS OF THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEVADA, WITHOUT REGARD
TO THE CONFLICTS OF LAWS PRINCIPLES THEREOF. Any controversy or dispute between
any of the parties to the Agreement arising out of any of the terms, provisions,
or conditions of the Agreement, or the interpretation or enforceability thereof,
shall be submitted to arbitration in Las Vegas, Nevada, or another location
agreed to by the parties.  The arbitration shall be heard before a single
arbitrator agreed to by the parties.  The arbitration shall be binding with no
right of appeal.  In the event that either party initiates arbitration pursuant
to the section, the Company shall pay all of the fees and costs of the
arbitration.  Each party shall be responsible for their own attorney’s fees and
other costs.  The prevailing party shall have the right, at the discretion of
the arbitrator, to recover its share of any arbitration fees and costs, or
attorney’s fees and costs.  The arbitration shall be conducted pursuant to the
rules of the American Arbitration Association governing Employment Disputes. The
parties shall agree to the appointment of the arbitrator within ten (10)
business days after the request for arbitration is received.  The parties shall
be entitled to reasonable discovery; provided, that the arbitrator may limit
discovery in connection with a dispute as appropriate to achieve the prompt and
efficient disposition of the dispute while giving full regard to the legitimate
needs of the parties for discovery; provided, however, that in no event shall
such discovery process exceed a period of 60 days, unless the arbitrator extends
such period for good cause.  The decision of the arbitrator may be entered for
judgment in any appropriate court with jurisdiction.
 
Section 8.  ENTIRE AGREEMENT
 
The Agreement supersedes and cancels any and all prior agreements between the
parties hereto, express or implied, relating to the subject matter hereof.  The
Agreement sets forth the entire agreement between the parties hereto.  It may
not be changed, altered, modified or amended except in a writing signed by both
parties.
 
Section 9.  NON-WAIVER
 
The failure or refusal of either party to insist upon the strict performance of
any provision of the Agreement or to exercise any right in any one or more
instances or circumstances shall not be construed as a waiver or relinquishment
of such provision or right.
 
 
6
 
 

--------------------------------------------------------------------------------

 
Section 10.  ASSIGNMENT/NON-ASSIGNMENT
 
The Company may assign the Agreement and any rights hereunder to any parent,
subsidiary, affiliate, or successor whereupon such parent, subsidiary,
affiliate, or successor shall have all the rights, duties and obligations of the
Company hereunder.
 
Any other transfer or assignment of the Agreement and/or rights hereunder shall
be subject to Executive’s prior written consent, which consent shall not be
unreasonably withheld, conditioned or delayed.  The Executive shall have no
right to assign any of the rights, nor to delegate any of the duties, created by
the Agreement, and any assignment or attempted assignment of the Executive’s
rights, and any delegation or attempted delegation of the Executive’s duties,
shall be null and void.  In all other respects, the Agreement shall be binding
upon and shall inure to the benefit of the parties hereto and their respective
heirs, beneficiaries, personal representatives, successors, officers and
directors.
 
Section 11.   SEVERABILITY
 
If any paragraph, term or provision of the Agreement shall be held or determined
to be unenforceable, the balance of the Agreement shall nevertheless continue in
full force and effect unaffected by such holding or determination to the fullest
extent permitted by law as though such paragraph, term or provision had been
written in such a manner and to such an extent as to be enforceable under the
circumstances.
 
Section 12.  NOTICE
 
All notices hereunder shall be in writing.  Notices may be delivered personally,
or by certified mail return receipt requested, postage prepaid, to the addresses
set forth below:
 
China Green Material Technologies Inc., No. 1 Yantai Third Road, Centralism
Area, Haping Road, Harbin Economic and Technological Development Zone, Harbin,
Heilongjiang Province, P.R. China 150060
 
Low Yan Seong, No. 54 Jalan Mata Air, Setapak, 53200 Kuala Lumpur, Malaysia
 
Either party may designate a new address for purposes of the Agreement by notice
to the other party in accordance with the paragraph.
 
7
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties knowingly and voluntarily have set their
signatures.
 

  China Green Material Technologies, Inc.          
DATED:  July, 2011
By:
/s/ Zhonghao Su       Name:  Zhonghao Su      
Its: Chief Executive Officer and President
         

 
 

       
DATED:  July 12, 2011
By:
/s/ Low Yan Seong      
Name:  Low Yan Seong
     
 
         

 
 
 
 

8
 
 
 

--------------------------------------------------------------------------------

 